United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-2145
                                 ___________

General Parker,                         *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Sakinah Parker; David Porter,           *   Appeal from the United States
Individually and in his capacity as an  *   District Court for the
officer of the St. Louis County Police; *   Eastern District of Missouri.
Unknown Kaemmerer, Individually and *
in his capacity as an officer of the    *   [UNPUBLISHED]
St. Louis County Police; Unknown        *
Lumato, Individually and in his         *
capacity as an officer of the St. Louis *
County Police; Unknown Bello,           *
Individually and in his capacity as an  *
officer of the St. Louis County Police; *
Shiela Whirley; St. Louis County        *
Police; 21st Judicial Circuit of        *
Missouri; Brian Dunlop; Jolease         *
Marshall; Pam Rush; St. Louis County *
Government,                             *
                                        *
              Appellees.                *

                                 ___________

                           Submitted: March 19, 2010
                              Filed: March 26, 2010
                               ___________
Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       General Parker appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action alleging violations of various constitutional rights arising from his divorce and
custody dispute. Upon de novo review, see Goss v. City of Little Rock, 90 F.3d 306,
308 (8th Cir. 1996), we find no error in the district court’s dismissal. Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-